    Case 1:19-cv-00195-JRH-BKE Document 21 Filed 06/08/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


RODRIEQUEZ CARTER, JR.,                     *
                                            ir


        Plaintiff,                          *
                                            Vr


             V.                             *                 CV 119-195
                                            *


HUGHES FAMILY HOLDINGS, LLC,                *
                                            ★


        Defendant.




                                      ORDER




     Before       the   Court    is   the    Parties'       joint   stipulation      of

dismissal with prejudice.             (Doc. 20.)           Plaintiff and Defendant

signed the stipulation; thus, the Court finds dismissal proper

under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

     IT IS    THEREFORE     ORDERED     that this       matter   is DISMISSED WITH


PREJUDICE.     The      Clerk   is   directed    to    TERMINATE    all    motions   and

deadlines and CLOSE this case.           Each party shall bear its own costs

and fees.


     ORDER ENTERED at Augusta, Georgia, this                              day of June,

2020.                                                  ~



                                                             ,, CHIEF JUDGE
                                        unite:/ states district court
                                                 :rn   district of Georgia
